DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The Examiner acknowledges the instant application is a continuation of the International Application PCT/JP2018/017236. Should applicant desire to obtain the benefit of the file date for international application under 35 U.S.C. 120 and 365(c), a certified English translation of the international application must be submitted in reply to this action.  See MPEP 1895.01 which recites:
A certified copy of the international application (and an English translation) of the international application may be required by the examiner to perfect the claim for benefit under 35 U.S.C. 120 and 365 (c) if the international application did not originate in the United States and such is necessary, for example, where an intervening reference is found and applied in a rejection of one or more claims. 

Election/Restrictions
Applicant’s election without traverse of Group III, claims 1-13, 16, and 24-28 in the reply filed on 21 April 2022 is acknowledged.
Claims 14, 15, and 17-23 as well as the glasses having the compositional limitations of claims 14, 15, and 17-23 in regards to generic claims 1-13 and 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 September 2017.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 2 October 2019 and 9 August 2021 have been considered by the Examiner.

Drawings
	The original drawings received on 2 October 2019 are accepted by the Examiner.

Claim Objections
Claim 10 is objected to because of the following informalities: 
In claim 10, line 2, there appears to be a typographical error of the addition of a “(“ after the term “-150°C” .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 24-28 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a composition comprising in terms of mole percentages 55-75% of SiO2, 1.3-3.35% of Al2O3, 0-15% of B2O3, 0-4.8% of MgO, 0-20% of CaO, 0-4% of SrO, 0-15% of BaO, 0-<0.01% of Li2O, 0.1-16% of Na2O, 1-16% of K2O, 0-2% of ZrO2, 0.001-5% of Fe2O3, 0.001-1.5% of TiO2, wherein the glass composition meets the following compositional mole percent relationships: 1.1-20% of R2O, 0-20% of RO, 0-23.5% of  7*Al2O3+3*MgO, 85-100% of the combined amount of SiO2+Al2O3+B2O3+MgO+CaO+SrO+BaO+Li2O+Na2O+K2O+Fe2O3+TiO2, 0.05/0.8 of Na2O/R2O, 0-22% of R2O+B2O3, 0-<0.001% of PbO, and 0-8% of ZnO having a radio transmittance of at least 20% at a frequency of 100GHz as calculated at a thickness of 18mm..  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	A) The breadth of the claims:
	The claims encompass all glass compositions that have a radio transmittance of at least 20% at a frequency of 100GHz as calculated at a thickness of 18mm.	
B) The nature of the invention:
	The invention relates to a glass exhibiting a radio transmittance of at least 20% at a frequency of 100GHz as calculated at a thickness of 18mm.
	C) The state of the prior art:
	While knowledge of glass compositions is extensive, there is little to no precedent for determining the composition of a glass based solely on having the property of a radio transmittance of at least 20% at a frequency of 100GHz as calculated at a thickness of 18mm.
	D) The level of ordinary skill:
	The level of ordinary skill in the art is high.
	E) The level of predictability in the art:
	The effect of adding or removing a given component from a composition on the properties of the glass can in many cases can be predicted.  However, generally the composition of glass described only by its physical properties is not considered to be predictable.
	F) The amount of direction provided by the inventor:
	The inventor discloses compositional ranges that are preferred for producing a glass with the properties required by the instant claims (see specification paragraphs [0084]-[0091] and specific Examples 2, 9-12, 15, 22, 73-112, and 193-198 in Tables 1-1 to 1-23).  Exemplary compositions exhibiting the properties required by the instant claims are disclosed. All of the exemplary compositions have compositions falling within, or very close to, the disclosed preferred composition.  No guidance is provided for producing glass materials exhibiting the required properties that have a composition distinct from the disclosed preferred composition.
	G) The existence of working examples:
	There are many materials with compositions falling within or similar to the preferred composition that exhibit the required properties provided in the instant application. No examples are provided of materials having the required properties that are dissimilar to the preferred composition.
	H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	The preferred composition described in the disclosure would allow the production of a glass material exhibiting the required properties selected from within its bounds without the need for undue experimentation. However, blind experimentation would have to be employed by one of ordinary skill in the art to produce a glass material exhibiting the required properties having a composition falling outside the preferred range.
No guidance is provided in the instant specification that would allow one of ordinary skill in the art to produce a glass composition having the required properties outside of the compositions indicated as being enabled. Making or using a glass having a radio transmittance of at least 20% at a frequency of 100GHz as calculated at a thickness of 18mm; having a composition other than that which has been indicated as enabled would require undue experimentation due to the lack of guidance provided in the instant specification.
	The glass composition and exemplary embodiments disclosed in the instant specification cover only a narrow fraction of the broad protection sought in the instant claims.  In combination with the established unpredictability of the art, the lack of guidance would require one of ordinary skill in the art to conduct excessive blind experimentation to determine which glass combinations exhibit the required properties.  The teaching set forth in the specification provides no more than an invitation for those of skill in the art to experiment searching for the required properties in compositions outside the range indicated as enabled.  See, Enzo Biochem, Inc. v. Calgene, Inc., 52 USPQ2d 1129.
	The scope of enablement provided to one of ordinary skill in the art by the disclosure must be commensurate in scope with the protection sought by the claims. See, AK Steel Corp. v. Solla, 68 USPQ2d 1280. The instant claims attempt to cover all glass compositions that exhibit a set of desired properties rather than the means by which those properties may be obtained, which constitutes the subject matter discovered by applicant.  The subject matter identified as enabled by the examiner includes the entire scope of the subject matter taught by applicant as sufficient to obtain the critical properties of his invention.

	Claims 2-13 and 24-28 are rejected under 35 U.S.C. 112, first paragraph, since they depend either directly or indirectly to claim 1 without correcting the issue of the enablement.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 does not define the terms R2O and RO renders the claim indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 16 recites the broad recitation that 0≤7Al2O3+3MgO≤23.5 in terms of mole percentages, and the claim also recites 1.3-3.35 mole % of Al2O3, which is the narrower statement of the range/limitation. Since the claim requires 1.3 % of Al2O3 the lowest the relationship 7Al2O3+3MgO can be is 9.1%.
Claim 16 further recites the broad recitation that 0≤R2O+B2O3≤22 in terms of mole percentages, and the claim also recites 1.1-20 mole % of R2O, which is the narrower statement of the range/limitation. Since the claim requires 1.1 % of R2O the lowest the relationship R2O+B2O3 can be is 1.1%.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13, 16, and 24-28 are rejected under 35 U.S.C. § 103 as being unpatentable over Yamamoto, U.S. Patent Application Publication US 2015/0166403 A1.
Yamamoto teaches a glass plate. See Abstract and the entire specification, specifically, paragraphs [0013] & [0040]. Yamamoto teaches the glass plate as a composition comprising in terms of mole percentages:55-80% of SiO2, 0.25-16% of Al2O3, 0-12% of B2O3, 5-20% of Na2O, 0-15% of K2O, 0-15% of MgO, 0-15% of CaO, 0-25% of MgO+CaO+SrO+BaO+ZnO, 0.01-0.2% of Co3O4,0.05-1% of NiO, 0.005-3% of Fe2O3, 0.1-1% of TiO2, 0-5% of ZrO2, optionally 0.05-3% of CuO, and optionally 0.005-2% of CeO2+Er2O3+Nd2O3+MnO2+Se.  See paragraphs [0015], [0022], and [0052]-[0060]. Yamamoto teaches that the glass plate has radio wave transparency. See paragraphs [0196]-[0197].  Yamamoto teaches that the glass plate is used in various applications including operating panels of an audiovisual apparatus, office automation apparatus, TV displays, electronic devices, windows and can be used in automobiles, buildings, and as furniture. See paragraphs [0202]-[0203].  
Yamamoto fails to teach any examples or compositional or property ranges that are sufficiently specific to anticipate the compositional and property limitations of claims 1-13, 16, and 24-28.  However, the mole percent ranges taught by Yamamoto have overlapping compositional ranges with instant claims 16.  See paragraphs [0015], [0022], and [0052]-[0060]. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by Yamamoto because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Yamamoto overlaps the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Yamamoto would inherently possess the properties recited in claims 1-13 and 24-28. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Claims 1-13, 16, and 24-28 are rejected under 35 U.S.C. § 103 as being unpatentable over Endo et al., U.S. Patent Application Publication US 2017/0081240 A1.
Endo et al. teach glass plate. See Abstract and the entire specification, specifically, paragraphs [0002]-[0004]. Endo et al. teach the glass plate as a composition comprising in terms of mole percentages: 61-77% of SiO2, 1-18% of Al2O3, 0-5% of B2O3, 8-18% of Na2O, 0-6% of K2O, 3-15% of MgO, 0-5% of CaO, 0-1% of SrO, 0-1% of BaO, 0-15% of MgO+CaO+SrO+BaO, 0-1% of ZnO, 0-1% of TiO2, 0-4% of ZrO2, 0-4.3% of Li2O, and 0-3% of SnO2.  See paragraphs [0018] and [0071]-[0094]. Endo et al. teach the glass has a Tg of at least 400°C and a Youngs modulus of at least 66 MPa. See paragraphs [0068] and [0069]. Endo et al. teach that the glass plate can be used as a cover glass for large screen televisions & mobile devices, windows  for vehicles such as aircrafts, and substrates for solar cells. 
Endo et al. fail to teach any examples or compositional or property ranges that are sufficiently specific to anticipate the compositional and property limitations of claims 1-13, 16, and 24-28.  However, the mole percent ranges taught by Endo et al.  have overlapping compositional ranges with instant claims 16.  See paragraphs [paragraphs [0018] and [0071]-[0094]. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by Endo et al. because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Endo et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Endo et al. would inherently possess the properties recited in claims 1-13 and 24-28. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Conclusion
The additional references cited on the 892 have been cited as art of interest since they are considered to be cumulative to or less than the art relied upon in the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
21 May 2022